Citation Nr: 0504955	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-35 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The appellant had active military service from July 1946 to 
July 1947.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision by the VA RO in 
Winston-Salem, North Carolina.  


FINDINGS OF FACT

A back disability is not shown to have been present in 
service or until many years after service, and is not 
otherwise related to service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
wartime service, nor may arthritis be presumed to have been 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law shortly prior 
to this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above and an October 2003 
statement of the case.  He was furnished a VCAA letter in 
October 2001, as well as another letter in July 2002.  
Although the veteran has asserted that he did not receive 
these letters, the record reflects that they were mailed to 
his last address of record and were not returned as 
undeliverable by the post office.  The law presumes the 
regularity of the administrative process absent clear 
evidence to the contrary. Warfield v. Gober, 10 Vet. App. 483 
(1997); Mindenhall v. Brown, 7 Vet. App. 271 (1994); Ashley 
v. Derwinski, 2 Vet. App. 62 (1992).  Moreover, the veteran 
has written in numerous statements during the course of the 
appeal and the Board finds that he was properly notified.  

These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The October 2001 
letter informed the veteran of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All 
available records have been obtained and associated with the 
claims folder.

The Board notes that the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
relative to his claims as required by 38 C.F.R. § 3.159.  
However, the Board finds that the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

Service medical records reflect that on entrance medical 
examination in July 1946, the veteran's spine was listed as 
normal.  On separation medical examination in June 1947, his 
spine was listed as normal.  Service medical records are 
negative for a back injury or for a diagnosis of a chronic 
back disability.

By a letter dated in March 2001, a private physician 
indicated that the veteran sustained a cerebral artery 
infarction in January 2001, resulting in a residual right-
sided hemiparesis, aphasia, neurogenic bowel and bladder, 
depression and dependence for his activity of daily living. 

In April 2001, the RO received the veteran's claim for 
service connection for a back disability.  The claim was 
apparently submitted by a friend of the veteran.  She 
reported that he injured his back in a fall during boot camp 
and that he did not report this injury at the time due to 
fear of dismissal.  She indicated that the veteran was 
totally disabled due to a stroke and was unable to answer 
questions.

In a statement received in March 2002, the veteran's friend 
said that when she met the veteran in 1984 he reported that 
he had injured his back in basic training, and he had back 
pain ever since.  She said that doctors told him that he had 
an old injury.  She added that he had a stroke in January 
2001 and could not speak or write.  She reiterated her 
assertions in subsequent statements.  

VA medical records dated from 2001 to 2002 primarily reflect 
treatment for residuals of a stroke.  Some of the records 
show treatment for back pain.  A February 2001 report 
indicates that the veteran was in an automobile accident in 
January 2001 and subsequently had a stroke.  It was remarked 
that he had degenerative joint disease.  The assessment 
included chronic pain, including low back pain.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113,1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004). 

Lay statements describing the symptoms of his disability and 
an inservice back injury are considered competent evidence.  
However, where the determinant issue involves a question of 
medical diagnosis or medical causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render an opinion. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The evidence does not reflect that the 
appellant currently possesses the required specialized 
medical training and knowledge, nor is it contended 
otherwise.  

It is maintained that the veteran injured his back in basic 
training.  However, this fact, in and of itself, is 
insufficient to establish service connection.  The evidence 
must also show that he has a current back disorder which is 
related to this injury.

In this regard the veteran's service medical records contain 
no indication of any back disability.  The first post-service 
clinical evidence of a back disorder was in 2001, when he was 
treated for back pain, many years after service.  There is no 
competent medical evidence of record which relates any 
current back disability to service or shows that arthritis 
was manifested within a year after service.  Accordingly, the 
Board finds that service connection for a back disorder is 
not warranted

As the preponderance of the evidence is against the claim for 
service connection for a back disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990


ORDER

Service connection for a back disability is denied.



	                        
____________________________________________
	ROBERT P. REGAN	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


